Citation Nr: 0001032	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-17 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board remanded the case in March 1998 for additional 
development to include obtaining information regarding any 
exceptional or unusual circumstances pursuant to 38 C.F.R. 
§ 3.321 as well as affording the veteran controlled speech 
discrimination and puretone audiometric tests.  Thereafter, 
the RO accomplished the additional development and returned 
the claims file to the Board.  


FINDINGS OF FACT

1. Recent VA audiological examination demonstrated an average 
decibel loss of 38 coupled with a speech recognition score 
of 92 percent in the right ear and an average decibel loss 
of 39 coupled with a speech recognition score of 92 
percent in the left ear.

2. Puretone thresholds were 50 decibels or less for both ears 
at 1000, 2000 and 3000 Hertz.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (as in effect 
prior to and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations:  The veteran essentially 
contends that the evaluation assigned for his bilateral 
hearing loss does not accurately reflect the severity of this 
disability.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed and all evidence necessary for an equitable 
resolution of the issues on appeal have been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for diseases of the ear and other sense organs were 
changed during the pendency of this appeal.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

New regulations for evaluating hearing impairment are 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (1999) 
(codified at 38 C.F.R. §§ 4.85 and 4.86).  The evaluation of 
hearing impairment in most cases is based on two criteria:  
the results of a puretone audiometry test and the results of 
a controlled speech discrimination test.  The old regulations 
provided for rating hearing loss based solely on puretone 
averages only when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85 as in 
effect prior to June 10, 1999.  The current version of 
38 C.F.R. § 4.86 was retitled "Exceptional patterns of 
hearing impairment," and made changes to better highlight 
the unusual aspects of evaluating uncommon patterns of 
hearing impairment.  The new regulation provides for criteria 
for evaluation of hearing impairment based only on the 
puretone threshold average.  

The current version of 38 C.F.R. § 4.85, "Evaluation of 
hearing impairment" reads in part as follows: 

(a)  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations will be conducted without 
the use of hearing aids.  

(b)  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman 
numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is location at the point where the 
percentage of speech discrimination and puretone 
threshold average intersect.  

(c)  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," 
is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the 
puretone threshold average.  Table VI will be used when 
the examiner certifies that use of speech discrimination 
test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 
4.86. 

(d)  "Puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases (including those in Sec 
4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  

(e)  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the 
vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the 
row and column intersect.  

(h)  Numeric tables IV, VIa, and VII.  (Tables omitted 
in this decision.)

The current version of 38 C.F.R. § 4.86 has been revised as 
follows:

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. §§ 4.85, 4.86 (effective June 10, 1999).

Although the RO did not consider this change in the 
regulations, the Board concludes that this is not prejudicial 
as the change in regulations was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background:  In December 1970, the veteran submitted 
his claim for service connection for right ear trouble.  
Accordingly, by an April 1971 rating decision, the RO granted 
service connection for otitis media by history and bilateral 
defective hearing.  These disorders were separately evaluated 
as zero percent disabling and have been confirmed and 
continued to the present.  

The veteran's current claim for a compensable evaluation of 
his service-connected bilateral hearing loss was received in 
December 1994.

Private treatment records, received in February 1995, include 
treatment for complaints of hearing difficulties in October 
1987.  

A March 1995 letter from H.A. Garcia, M.D., reflects that Dr. 
Garcia had been treating the veteran at FHP Montgomery 
Medical Center since October 1992.  This letter notes that 
the veteran's major medical problem was osteoarthritis 
"involving primarily his lumbosacral spine."  Dr. Garcia 
also notes that the veteran received treatment for seasonal 
allergic rhinitis and actinic keratoses.  Dr. Garcia reported 
that the veteran underwent a complete physical examination in 
February 1995 and he had no major changes in vision or 
hearing.  

On VA audiological evaluation in April 1995, the veteran 
complained of progressively increased difficulty in following 
conversational speech, difficulty hearing in crowds and in 
the presence of background noise, and disequilibrium when 
waking in the middle of the night.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
40
60
LEFT
10
15
30
50
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
It was noted that the veteran experienced constant bilateral 
tinnitus which was of moderate intensity and described as a 
low-pitched sound which was aggravated by loud noise.  The 
date and circumstance of onset of tinnitus were uncertain.  

In connection with the above examination, the examiner noted 
that audiologic test results indicated a mild to moderate 
high frequency hearing loss above 2000 Hertz, bilaterally.  
Bone conduction thresholds did not indicate any significant 
air-bone gaps.  Speech recognition was within normal limits 
in the right ear and slightly reduced in the left ear.  Tone 
and reflex decay were negative at 1000 Hertz and tympanometry 
was within normal limits, bilaterally.  Ipsilateral and 
contralateral acoustic reflexes were present at all test 
frequencies at normal or reduced sensation levels with the 
exception of an absent contralateral reflex for stimuli 
presented to the left ear.  The conclusion was mild to 
moderate high frequency sensorineural hearing loss of 
apparent cochlear origin, bilaterally.

Upon consideration of the foregoing, by a June 1995 rating 
action, an evaluation in excess of 10 percent disabling for 
hearing loss was denied.  Additionally, service connection 
for tinnitus was established and evaluated as 10 percent 
disabling.

In a September 1995 letter, R.C. Matteucci, M.D., a 
specialist in diseases of the ear, nose and throat, reported 
that the veteran had undergone hearing tests at the Hearing 
Evaluation Center in August and September 1995.  Copies of 
these hearing test reports were also provided.  

The August 1995 report of audiology evaluation, performed by 
K.W. Hattler, Ph.D., noted "speech testing in noise and 
quiet only requested."  The examiner commented that there 
was poor speech discrimination ability under earphones for 
each ear in all noise competition conditions.  No loss of 
speech understanding was noted under quiet (no competing 
noise) conditions.  

Similarly, the September 1995 report of audiology evaluation, 
performed by J.F. Emery, M.A., and Dr. Hattler, noted that 
the veteran presented with a history of military and 
occupational noise exposure.  It was also noted that the 
veteran complained of tinnitus and decreasing ability to 
understand in noise and other difficult situations.  
Examination findings showed mild to moderately severe, high 
frequency, sensorineural hearing loss and poor speech 
discrimination in both ears.  

In an October 1995 statement, the veteran reported that, 
since service, he had experienced "earaches, plugs of some 
secretions, faulty hearing, loud ringing, sound 
discriminating, some dizziness and now a disturbing problem 
with balance.  All chronic."

Upon VA audiologic evaluation in November 1995, the veteran 
reported itching ears and the loss of the ability to 
understand speech.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
35
50
LEFT
10
15
45
40
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.  
Constant bilateral tinnitus was also noted.  Summary of 
audiologic test results indicated a sloping, mild to severe 
hearing loss in the right ear above 2000 Hertz and a mild to 
moderate hearing loss above 1500 Hertz in the left ear.  Bone 
conduction thresholds did not indicate any significant air-
bone gaps, speech recognition was slightly reduced 
bilaterally, and tympanometry was within normal limits in 
both ears.  In the probe right condition, ipsilateral and 
contralateral acoustic reflexes were present at all test 
frequencies.  In the probe left condition, ipsilateral 
acoustic reflexes were present at test frequencies but 
contralateral acoustic reflexes were absent.  The conclusion 
was bilateral high frequency sensory neural hearing loss of 
apparent cochlear origin.  There was no evidence of any 
current middle ear pathology.  

In a November 1996 statement, the veteran reported that his 
"inner ear sound disturbances" were complicated by 
imbalance in walking, dizziness, staggering, and occasional 
nausea.  

In his November 1996 Appeal to Board of Veterans' Appeals, VA 
Form 9, the veteran requested a hearing test similar to the 
tests performed by Dr. Hattler and J.F. Emery, in August and 
September 1995, in which "a serious speech and sound 
discrimination problem" was demonstrated.  

During his January 1997 personal hearing at the RO, the 
veteran testified that he experiences difficulty 
understanding conversation because of his tinnitus and the 
"confrontation between the noises in the ear and the noises 
of the environment."  He further reported that, when there 
is no competing noise, he has minimal problems with hearing.  
Specifically, he did not have difficulty hearing during his 
personal hearing because the room was quiet.  The veteran 
claimed that the RO failed to consider the results of the 
private audiometric tests, performed in 1995.  He also argued 
that the VA audiometric examinations did not test for hearing 
loss.  The veteran stated that the VA examinations tested for 
pure tone, not conversation.  Therefore, he claimed that the 
VA examinations were inadequate because they did not address 
his hearing problems.

A January 1997 VA Form 119, Report of Contact, reflects that 
the Hearing Officer contacted the Chief of Audiology at the 
Albuquerque VA Medical Center regarding the veteran's 
dissatisfaction with the VA hearing examinations, which he 
claimed failed to correctly reveal the degree of hearing 
impairment in light of existing background noises.  The 
physician responded that VA hearing examinations are 
standardized tests mandated by VA regulations.

A June 1997 report of VA examination for ear disease (not 
hearing loss) reflects that the veteran had a history of 
complaining of decreased hearing and includes an impression 
of bilateral sensorineural hearing loss.  

During his October 1997 hearing before the undersigned Member 
of the Board, the veteran reported essentially the same 
testimony as that which had been provided during his previous 
hearing.  Additionally, he stated that, inasmuch as it is not 
possible for him to lead a normal life because hearing aids 
amplify the sounds he wants to hear as well as the noise he 
does not want to hear, he is entitled to compensation.  The 
veteran's accredited representative acknowledged that VA 
hearing examinations are standardized tests mandated by VA 
regulations and indicated that the regulations should be 
changed to afford the veteran with a type of examination to 
measure his hearing loss under real life situations rather 
than in a controlled environment.  Thus, it was noted that, 
because of the veteran's unusual circumstances and his claim 
that the VA examination did not adequately reflect the 
disability associated with his hearing loss, consideration of 
an extra-schedular evaluation for this disorder was 
warranted.  

In a May 1998 statement to the RO, the veteran identified two 
organization at which he claimed to have applied for 
employment.  He stated that his resumes were ignored and 
noted that "firms can pull my work and medical records from 
computers without threats of law suits." 

An August 1998 report of private audiology evaluation, 
conducted by E. Ethier at the Talbert Medical Group, notes 
the veteran's history of noise exposure, bilateral tinnitus, 
and hearing loss.  The examination interpretation notes 
bilateral mild/moderate cochlear loss, worse above 2000 Hertz 
(as in presbycusis).  It is also noted that tympanograms 
revealed transient eustachian tube dysfunction in the right 
ear and normal middle ear function in the left ear.  The 
examiner recommended bilateral amplification, noting 
approximately 50 percent hearing loss for "conversal 
speech."

The veteran underwent audiology testing on June 9 and 15, 
1999.  The examination report associated with this testing 
reflects that the examiner reviewed the veteran's claims file 
and noted that the earliest report of a hearing problem was 
in January 1945, when the veteran had otitis media.  It was 
also noted that hearing tests in February 1971 and May 1973 
showed normal hearing through 2000 Hertz and a mild to 
moderate hearing loss for the higher frequencies for both 
ears.  Additionally, hearing tests conducted in the 1980's 
and 1990's indicated high frequency hearing loss for both 
ears and the presence of a non-organic component which had to 
be resolved prior to true thresholds being established.  The 
examiner referred to testing performed in 1995 by J. Emory 
and Dr. Hatler, which showed hearing loss and difficulty 
hearing speech in noise, as well as the August 1998 test 
conducted at the Talbert Medical Group and commented that the 
results of these tests are inconsistent and invalid due to 
non-organicity more than true hearing ability.  

In connection with the above examination, the veteran 
reported that, since the loud noise exposure and otitis media 
which he experienced during service, his tinnitus has been 
debilitating and his hearing loss has caused him problems at 
home and in work situations.  He reported that the tinnitus 
and hearing problems had severely affected all aspects of his 
life.  The examiner commented that the veteran's bilateral 
tinnitus may result from his high frequency hearing loss 
which is likely of cochlear origin for both ears.  

Upon audiological evaluation in June 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
45
65
LEFT
10
10
30
50
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  

The examiner noted that initial pure tone thresholds obtained 
on June 9, 1999, were elevated and inconsistent, indicative 
of non-organicity.  A type V Bekesy was obtained for the 
right ear, which is indicative of non-organicity, and the 
tympanogram showed normal middle ear pressure and compliance 
for both ears, thus indicating normal middle ear status.  

Additionally, the examiner noted that the June 15, 1999, 
audiology test results were of fair to good reliability and 
showed hearing within normal limits for 250 Hertz through 
1000 Hertz and a mild to moderate sensorineural hearing loss 
for the higher frequencies for both ears.  Speech recognition 
ability, obtained using recorded CNC word lists, was mildly 
impaired for both ears.  

In summary, the examiner concluded that the present 
examination, like some of the previous examinations done at 
the VA Medical Center, first identified non-organicity.  
However, final test results showed a high frequency 
sensorineural hearing loss for both ears.  These results were 
consistent with the hearing loss being of cochlear origin and 
with a history of loud noise exposure like that reported by 
the veteran during his military service.  The examiner 
further noted that the veteran's tinnitus was also a likely 
result of his cochlear lesion and began with the loud noise 
exposure during military service.  The examiner commented 
that the veteran's hearing loss would cause difficulty 
hearing speech when the speaker did not face the veteran or 
when there was competing noise; however, persons vary greatly 
in the extent of difficulty which they experience in 
listening to speech in the presence of competing noise and 
these differences may be due partly to factors other than the 
extent of the hearing loss.

Upon consideration of the foregoing, in a July 1999 
supplemental statement of the case, a compensable evaluation 
for hearing loss on either a direct or an extra-schedular 
basis was denied.

Analysis:  The veteran in this case seeks an increased 
(compensable) evaluation for his service-connected bilateral 
hearing loss.  After a thoughtful review of the evidence, the 
Board finds that the requirements for a compensable rating 
for bilateral hearing loss are not met under either the old 
or the revised criteria and that an extra-schedular rating is 
not warranted.

The most recent VA audiological evaluation, conducted in June 
1999, reveals an average pure tone threshold of 38 decibels 
and a speech discrimination ability of 92 percent in the 
right ear.  The audiological evaluation also reveals an 
average pure tone threshold of 39 decibels and a speech 
discrimination ability of 92 percent in the left ear.  
Applying these values to the rating schedule under both the 
new and old regulations results in a numeric designation of 
Level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  
Under Diagnostic Code 6100, a noncompensable evaluation is 
assigned where hearing is at Level I in both ears.  38 C.F.R. 
§ 4.85, Table VII.  Therefore, the results of the June 1999 
audiological evaluation do not support a compensable 
evaluation for bilateral hearing loss under either the old or 
the revised criteria for hearing loss.  38 C.F.R. §§ 4.85- 
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (Effective June 10, 1999).  This 
conclusion is supported by the VA audiometric examination 
results obtained in April 1995 and November 1995.

Additionally, under the old version of the regulation, Table 
VIa is only for application when the Chief of the Audiology 
Clinic certifies that language difficulties or inconsistent 
speech audiometry scores make the use of both pure tone 
average and speech discrimination scores inappropriate.  38 
C.F.R. § 4.85(c) (1998).  In this case, the record contains 
no such certification.  Thus, a compensable evaluation is not 
appropriate under the old version of the regulation as 
applied to the veteran's VA audiologic examination results in 
April and November 1995 and June 1999.

Similarly, the new version of the regulation provides that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the numeric designation for hearing impairment will 
be determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  However, VA audiological 
examination results reflect that puretone thresholds, for 
both ears, were not 55 decibels or more for any of the four 
frequencies upon VA examination in November 1995 and were 55 
decibels or more at 4000 Hertz only upon VA examination in 
April 1995 and June 1999.  Accordingly, the schedular 
criteria for a compensable evaluation for the veteran's 
hearing loss under the revised version of 38 C.F.R. § 4.86 is 
not met.  

The Board observes that the veteran has expressed his belief 
that his bilateral hearing loss is of greater severity than 
is reflected by the current evaluation and that this 
contention is supported by reports of private audiologic 
testing.  However, the June 1999 report of VA examination 
reviewed the private treatment records to which the veteran 
referred and commented that these examinations showed 
inconsistent test results which are indicative of non-
organicity more than true hearing ability.  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has pointed out that the "[a]ssignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  The presently assigned noncompensable evaluation is 
compatible with the level of the hearing loss currently 
shown.  The preponderance of the evidence is against a higher 
evaluation for this disability.

The Board notes, in addition, that the veteran wishes to be 
considered for an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).  That regulation provides that, in exceptional 
cases where schedular evaluations are found to be inadequate, 
"an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board notes that the RO considered application of an 
extra-schedular rating for the veteran pursuant to 38 C.F.R. 
§ 3.321(b)(1).  The Board concurs with the RO that the 
evidence does not support a finding that the instant case 
presents such an unusual or exceptional disability picture as 
to render impractical the application of the regular 
schedular standards.  As discussed above, there is a higher 
schedular evaluation available for the veteran's service-
connected bilateral hearing loss, but the manifestations 
needed for the assignment of such a rating have not been 
demonstrated.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his hearing loss 
and, as the veteran has not indicated an inability to 
complete tasks or that he has been absent from work because 
of this disability, it has not been shown that it markedly 
interferes with employment.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 
(1996).  Therefore, extra-schedular consideration under 38 
C.F.R. § 3.321(b) is not warranted in this case.

The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the current noncompensable rating for the veteran's 
bilateral hearing loss is appropriate.



ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

